DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Allowable Subject Matter
Claims 1-19 allowed. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The prior art, alone and/or in combination, does not disclose the method for determining whether a user with a credential having permissions assigned to and controlled by a credential organization should be granted access to a physical space, the method being performed in a physical lock device which can be set in an unlocked state or locked state that is controlled by a site owner and comprising the steps, including:
"determining, based on obtaining from the database the set of at least one assignment of the permission, that the credential organization is associated with the credential and that the credential organization is assigned the permission" and "granting access... …when, and only when, the permission is assigned to the credential organization based on obtaining the set of at least one assignment of the permission from the database", as recited in the independent claims.
While many of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684